United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 09-2925
                                    ___________

Rhonda Thompson; Keith Thompson,         *
                                         *
             Appellants,                 *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Arkansas.
Southern Farm Bureau Casualty            *
Insurance Company,                       * [UNPUBLISHED]
                                         *
             Appellee.                   *
                                    ___________

                              Submitted: March 22, 2010
                                 Filed: March 25, 2010
                                  ___________

Before WOLLMAN, RILEY, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       In this appeal after remand, Rhonda and Keith Thompson challenge the district
court’s1 denial of their motion to award a statutory penalty, attorney fees, and
prejudgment interest against their insurer, Southern Farm Bureau Casualty Insurance
Company. After careful review, we find no basis for reversal. See All-Ways
Logistics, Inc. v. USA Truck, Inc., 583 F.3d 511, 518 (8th Cir. 2009) (district court’s
denial of prejudgment interest reviewed for abuse of discretion); Dupps v. Travelers


      1
        The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas.
Ins. Co., 80 F.3d 312, 313 (8th Cir. 1996) (de novo review of district court’s
application of state law); Running M Farms, Inc. v. Farm Bureau Mut. Ins. Co., 265
S.W.3d 740, 745 (Ark. 2007); State Farm Mut. Ins. Co. v. Thomas, 871 S.W.2d 571,
573 (Ark. 1994). Accordingly, we affirm. See 8th Cir. R. 47B.
                        ______________________________




                                       -2-